EXHIBIT 16.1 RBSM LLP CERTIFIED PUBLIC ACCOUNTANTS NEW YORK, NEW YORK July 18, 2011 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Vanity Events Holding, Inc.’s (the “Company”) Current Report on Form 8-K dated July 14, 2011, and are in agreement with the statements relating only to RBSM LLP contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Sincerely yours, /s/ RBSM LLP
